DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          PROGRESSIVE AMERICAN INSURANCE COMPANY
                    a/s/o SHAWN MILLER,
                          Appellant,

                                     v.

                     HARRIS DAVID GOLDSMITH,
                             Appellee.

                               No. 4D15-3150

                               [May 25, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Bowman, Judge; L.T. Case No. CACE14009769
(02).

   Robert J. Lindeman of Marcadis Singer P.A., Tampa, for appellant.

   No appearance for appellee.

PER CURIAM.

   In this case, the lower court dismissed appellant’s case at a case
management conference without notice. Due process requires the trial
court to provide notice and an opportunity to be heard prior to dismissal.
Fed. Nat’l Mortg. Ass’n v. Sanchez, 187 So. 3d 341 (Fla. 4th DCA 2016).
Because the lower court did not provide appellant with notice, we reverse
and remand.

   Reversed and remanded.

STEVENSON, DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.